DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because the reference numbers “984” and “986” appear to be transposed in Fig. 22 relative to the disclosure (specifically paragraph 158) indicating the flange “984” as being on the tank and the lip “986” on the chassis wall.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 6, 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diebolder (5,059,223) in view of Tomasiak (8,973,196).
Regarding claim 6, Diebolder discloses a vacuum with a chassis wall (8) beneath a motor/fan assembly (12/13), impeller opening (at 14) and a hose opening (42) positioned on the chassis wall for airflow through the openings in opposite directions from one another, the openings being in fluid communication with the impeller (13) and hose (41), respectively, a tank (2) that mounts to the chassis wall and includes a removable lid (19) with a gasket (37) on the lid that seals flow between the impeller and the lid and also discloses that the hose opening is configured with connectors in an airtight sealing manner (Col. 5, lines 3-21).  The examiner previously took official notice, which was not traversed by the applicant and therefore is now considered to be applicant admitted prior art that it is old and well known in the art for any 

    PNG
    media_image1.png
    242
    511
    media_image1.png
    Greyscale
Regarding the amended (2 June 2020) limitations of claim 6, Diebolder teaches that the hose opening (at 42 in chassis wall 8) is horizontally arranged and both Diebolder and Tomasiak both disclose sealing means in a manner that would require equivalent sealing elements on both of the chassis wall and the lid of the tank (19) in the same manner as claimed/disclosed, with at least one gasket at each opening and the respective opposed sealing element in the form of a contact surface for the gasket.  Further, Tomasiak further discloses the vertical wall segment extending downward form the chassis and an angled ramp (front-most portion of ramp 29 as indicated here) , known in the art to assist in initial alignment of the tank lid with the ramp, which would also obviously be provided at the forward most portion of the ramps when applied to Diebolder for the same purpose, and would thus be during sliding movement of the tank/lid.  To the contrary, Tomasiak repeatedly states that the ramp will raise the tub to an elevation proximate the sealing surface of the powerhead and may bring the top surface of the drum in close proximity to the sealing surface of the powerhead (Col. 8, line 62-Col. 9, line 22), wherein the term “proximity” most commonly refers to being near, but typically not making contact (which would require other terminology such as “engaging” or “contacting” such as disclosed for an alternate embodiment in Col. 9, lines 22-27) and the term “may” suggests the limitation as optional. Finally, Tomasiak also discloses that the seal is formed when the drum is coupled to the vacuum unit with the latches (Col. 9, lines 27-35), thus suggesting that the final latching creates the contact between the respective sealing elements in the same manner as the applicant’s disclosed invention.  Therefore, the disclosure of Tomasiak, regarding the sliding mechanism for insertion of the tank, teaches all the same limitations regarding the aligned position of the tank as claimed, being aligned with at least partial separation between the outlet on the lid and the impeller opening.  
Regarding the additional limitations filed 23 June 2021, the ramp (29 including 22 and 29’) as a whole is horizontally inclines, as viewed in Fig. 4B (the claim does not require the entire ramp to be consistently inclined) and the sliding movement of the tub along the ramp will move from the partially removed position as claimed (when rollers 21 at initial incline of ramp as pointed out above).  Further, as the tub moves rearward along the ramp, the tub will slide upwardly at ramp portion 22 to an aligned position in which the inlet on the lid is spaced from (Tomasiak clearly discloses that the top surface of the drum, which defines the inlet, is in the sealing device may contact the sealing surface, but the sealing device is positioned between the inlet and the powerhead outlet such that the inlet is spaced therefrom as claimed) but substantially laterally aligned (the lateral walls of the base maintaining lateral alignment at all times).  Therefore, when the sliding configuration of Tomasiak is applied to Diebolder as discussed supra, the examiner maintains that the aligned position will position both the inlet and outlet on the lid to be laterally aligned in the same manner (any lateral misalignment prevented by side walls of base) and the inlet and outlet will also be spaced from and beneath the respective openings, at least spaced by the sealing means, similar to Tomasiak. 
Regarding claim 7, the angled ramps taught by Tomasiak both extend in a generally horizontal direction and at least partially in a straight line to guide the tank along a similar movement, reading on the motion as best supported by the current application. 
Regarding claim 10, Tomasiak discloses a nearly identical insertion, sealing and latching mechanism as set forth in the current application, such that the structure taught by Tomasiak is considered to be capable of breaking the respective seals by a single motion from the attached position in a vertical pivoting motion after the latches (24/25) are undone, in the same manner as the disclosed invention of the current application.

Response to Arguments
Applicant's arguments filed 23 June 2021 regarding the objections to the drawings and the prior art rejections under 35 U.S.C. 103 have been fully considered but they are not Regarding the drawings, although the applicant corrected Fig. 3A, the numbers 984 and 986 are also transposed in Fig. 22.  Thus, the objection has been maintained.  
Regarding the prior art rejection, the applicant makes several statements that the examiner apparently concedes information, which is inaccurate because all previous arguments have been addressed in the previous Office Action, with any additional arguments addressed herein.  
The applicant first argues that Tomasiak teaches the claim requires movement to the aligned position along the angled ramp, whereas Tomasiak moves to the aligned position on a horizontal portion of the ramp.  However, as discussed supra, the claim term “horizontally inclined ramp” is not considered to require that the entire ramp is inclined, such that the limitations of the pending claims similarly do not require that the flanges are constantly moving upward from the partially removed to the aligned positions.  Therefore, movement along the ramp of Tomasiak, considered to be a horizontally inclined ramp as a whole, will move the flanges upwardly, at least at the inclined portion 22, from the partially removed to the aligned positions.  The additional limitation that the openings are “substantially laterally aligned” is also addressed above, that the lateral (side-to-side) alignment is required and maintained by the sidewalls that have the ramps therein because it will not allow the tank to move side-to-side to a position that the openings are not laterally aligned.  
The applicant further argues that Tomasiak specifically discloses that movement along the ramp will cause contact, suggesting that the disclosed contact differs from the claimed “spaced from” limitations.  However, also discussed supra, the claims recite that the openings (inlet/outlet), which are formed on the lid, are spaced from the openings on the chassis wall, top of the drum (which defines the inlet therein) to a position proximate to the sealing surface (Col. 9, lines 14-19), wherein the term “proximate” is defined by being close, but not touching.  Thus, although the sealing element on the top of the drum may make contact, the inlet remains spaced therefrom, as claimed.  The examiner has also clearly addressed all of the new limitations set forth in claim 6 in the rejections above.  Therefore, the rejections are hereby maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Rukavina et al. (7,152,272), Ogle (3,998,385), Cochran et al. (2004/0088817) and Boughan (1,519,950) disclose vacuum devices having at least some structure similar to the claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/
Primary Examiner, Art Unit 3723
19 August 2021